Citation Nr: 1021284	
Decision Date: 06/09/10    Archive Date: 06/21/10

DOCKET NO.  09-29 054	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for posttraumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for headaches as due to 
undiagnosed illness.

3.  Entitlement to service connection for chronic fatigue as 
due to undiagnosed illness.

4.  Entitlement to service connection for sleeplessness as 
due to undiagnosed illness.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Counsel


INTRODUCTION

The Veteran had active service from June 1979 to November 
1979, November 1990 to May 1991, and from March 2003 to 
August 2003.  He also had additional service with the 
Reserves.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a November 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri, which denied the above claims.  The 
Veteran's claims file is now under the jurisdiction of the RO 
in New Orleans, Louisiana.  


REMAND

In his July 2008 substantive appeal, the Veteran requested an 
in-person hearing before the Board at his local RO.  
Thereafter, in August 2009, he expressed his willingness to 
accept a video-conference hearing instead of an in-person 
hearing.  However, although the Veteran failed to report for 
a scheduled video-conference hearing in March 2010, in June 
2010, the Board determined that good cause had been 
demonstrated for the Veteran's failure to attend his 
previously scheduled hearing.  Consequently, the Board finds 
that it has no alternative but to remand this matter so that 
the Veteran can be afforded a video-conference hearing before 
the Board at his local RO.  

Accordingly, the case is REMANDED for the following action:

Arrangements should be made in order to 
provide the appellant with a video-
conference hearing before a member of 
the Board at the RO located in New 
Orleans, Louisiana.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


